--------------------------------------------------------------------------------

Exhibit 10.28





Second Amendment


to


Second Lien Term Loan Agreement


Among


Rosetta Resources Inc.,
as Borrower,


BNP Paribas,
as Administrative Agent,


and


The Lenders Signatory Hereto




Effective as of December 6, 2006


 
 

--------------------------------------------------------------------------------

 


Second Amendment to Second Lien Term Loan Agreement


This Second Amendment to Second Lien Term Loan Agreement (this “Second
Amendment”) executed effective as of the 6th of December, 2006 (the “Second
Amendment Effective Date”) is among Rosetta Resources Inc., a corporation formed
under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors”, and together with the Borrower, the
“Obligors”); each of the Lenders that is a signatory hereto; and BNP Paribas, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).


Recitals


A.             The Borrower, the Administrative Agent and the Lenders are
parties to that certain Second Lien Term Loan Agreement dated as of July 7,
2005, as amended by the First Amendment to Second Lien Term Loan Agreement dated
September 26, 2005 (the “Credit Agreement”), pursuant to which the Lenders have
made certain credit available to and on behalf of the Borrower.


B.             The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.


C.             NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.               Defined Terms.  Each capitalized term which is defined
in the Credit Agreement, but which is not defined in this Second Amendment,
shall have the meaning ascribed such term in the Credit Agreement.  Unless
otherwise indicated, all section references in this Second Amendment refer to
the Credit Agreement.


Section 2.                Amendments to Credit Agreement.


2.1            Section 1.02.  The following definitions are hereby added or
amended and restated in its entirety as follows:


“Agreement” means this Second Lien Term Loan Agreement, as amended by the First
Amendment to Second Lien Term Loan Agreement, dated September 26, 2005 and the
Second Amendment to Second Lien Term Loan Agreement, dated December 6, 2006, as
the same may from time to time be further amended, modified, supplemented or
restated.


 
Page 2

--------------------------------------------------------------------------------

 


2.2            Section 9.19.  Section 9.19 is hereby amended and restated in its
entirety as follows:


Section 9.19           Swap Agreements.  The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any Swap Agreements with any
Person other than (a) those Swap Agreements required under Section 8.18; (b)
Swap Agreements in respect of commodities (including price Swap Agreements,
basis differential Swap Agreements, caps, collars, floors and other similar
agreements described in the definition of “Swap Agreements”) (i) with an
Approved Counterparty and (ii) the notional volumes for which, (when aggregated
with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date each such Swap Agreement is executed, (A) 100% of
the reasonably anticipated projected production (as shown in the most recent
Reserve Report) from proved, developed, producing Oil and Gas Properties for
each twelve month period during which each such Swap Agreement is in effect, for
the next thirty-six months succeeding the execution of each such Swap Agreement
and 75% of the reasonably anticipated projected production (as shown in the most
recent Reserve Report) from proved, developed, producing Oil and Gas Properties
for each twelve month period during which each such Swap Agreement is in effect,
for each twelve month period after the first thirty-six months after each such
Swap Agreement is executed and (B) 50% of the reasonably anticipated projected
production (as shown in the most recent Reserve Report) from proved, developed,
non-producing Oil and Gas Properties for each twelve month period during which
each such Swap Agreement is in effect, for the next twenty-four months
succeeding the execution of each such Swap Agreement and 35% of the reasonably
anticipated projected production (as shown in the most recent Reserve Report)
from proved, developed, non-producing Oil and Gas Properties for each twelve
month period during which each such Swap Agreement is in effect, for the period
of twelve months succeeding the two-year anniversary of the execution of each
such Swap Agreement, and 0% of the reasonably anticipated projected production
(as shown in the most recent Reserve Report) from proved, developed,
non-producing Oil and Gas Properties for each twelve month period during which
each such Swap Agreement is in effect, for each calendar year thereafter;
provided, however, that for purposes of this Section 9.19(b), put options and
price floors for crude oil and natural gas shall be disregarded; and (c) Swap
Agreements in respect of interest rates with an Approved Counterparty, as
follows: (i) Swap Agreements effectively converting interest rates from fixed to
floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Restricted Subsidiaries then in effect
effectively converting interest rates from fixed to floating) do not exceed 50%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a fixed rate (after netting out any Swap
Agreements then in effect effectively converting interest rates from floating to
fixed) and (ii) Swap Agreements effectively converting interest rates from
floating to fixed, the notional amounts of which (when aggregated with all other
Swap Agreements of the Borrower and its Restricted Subsidiaries then in effect
effectively converting interest rates from floating to fixed) do not exceed 75%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a floating rate (after netting out any Swap
Agreements then in effect effectively converting interest rates from floating to
fixed). For purposes of this Section 9.19(b), the notional volumes and
corresponding swap volumes so determined shall be calculated and
recorded  separately for natural gas and crude oil, and natural gas volumes
shall include associated natural gas liquids volumes.  In no event shall any
Swap Agreement contain any current requirement, agreement or covenant for the
Borrower or any Restricted Subsidiary to post collateral or margin, other than
letters of credit permitted by this Agreement (in an amount not to exceed
$50,000,000 in the aggregate), to secure their obligations under such Swap
Agreement or to cover market exposures.


 
Page 3

--------------------------------------------------------------------------------

 


Section 3.              Conditions Precedent.  The effectiveness of this Second
Amendment is subject to the receipt by the Administrative Agent of the following
documents and satisfaction of the other conditions provided in this Section 3,
each of which shall be reasonably satisfactory to the Administrative Agent in
form and substance:


3.1            Payment of Outstanding Invoices.  Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Second Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.


3.2            Second Amendment.  The Administrative Agent shall have received
multiple counterparts as requested of this Second Amendment from each Lender.


3.3            No Default.  No Default or Event of Default shall have occurred
and be continuing as of the Second Amendment Effective Date.


Section 4.               Representations and Warranties; Etc.  Each Obligor
hereby affirms:  (a) that as of the date of execution and delivery of this
Second Amendment, all of the representations and warranties contained in each
Loan Document to which such Obligor is a party are true and correct in all
material respects as though made on and as of the Second Amendment Effective
Date (unless made as of a specific earlier date, in which case, was true as of
such date); and (b) that after giving effect to this Second Amendment and to the
transactions contemplated hereby, no Defaults exist under the Loan Documents or
will exist under the Loan Documents.


Section 5.                Miscellaneous.


5.1            Confirmation.  The provisions of the Credit Agreement (as amended
by this Second Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Second Amendment.


5.2            Ratification and Affirmation of Obligors.  Each of the Obligors
hereby expressly (i) acknowledges the terms of this Second Amendment, (ii)
ratifies and affirms its obligations under the Guarantee Agreement and the other
Security Instruments to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guarantee Agreement and the other
Security Instruments to which it is a party and agrees that its guarantee under
the Guarantee Agreement and the other Security Instruments to which it is a
party remains in full force and effect with respect to the Indebtedness as
amended hereby.


 
Page 4

--------------------------------------------------------------------------------

 


5.3            Counterparts.  This Second Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.


5.4            No Oral Agreement.  This written Second Amendment, the Credit
Agreement and the other Loan Documents executed in connection herewith and
therewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or unwritten oral agreements
of the parties.  There are no subsequent oral agreements between the parties.


5.5            Governing Law.  This Second Amendment (including, but not limited
to, the validity and enforceability hereof) shall be governed by, and construed
in accordance with, the laws of the State of New York.


 
Page 5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed effective as of the date first written above.




BORROWER:
ROSETTA RESOURCES INC.
                               
By:
         
Michael J. Rosinski, Executive Vice President,
     
Chief Financial Officer, Secretary and Treasurer
                     
GUARANTORS:
         
ROSETTA RESOURCES OFFSHORE, LLC
   
ROSETTA RESOURCES HOLDINGS, LLC
   
ROSETTA RESOURCES OPERATING GP, LLC
   
ROSETTA RESOURCES OPERATING LP
             
    By: Rosetta Resources Operating GP, LLC, its general partner
             
By:
         
Michael J. Rosinski, Executive Vice
       
President, Chief Financial Officer,
       
Secretary and Treasurer
 

 
Second Amendment – 2nd Lien Term Loan Agreement
Signature Page - 6
 
 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
BNP PARIBAS,
 
as Administrative Agent
                 
By:
     
Name:
 
Title:
                 
By:
     
Name:
 
Title:
       
LENDERS:
BNP PARIBAS
                 
By:
     
Name:
 
Title:
                 
By:
     
Name:
 
Title:
         
ENERGY COMPONENTS SPC EEP ENERGY EXPLORATION AND PRODUCTION SEGREGATED PORTFOLIO
                 
By:
     
Name:
 
Title:
                 
J.P. MORGAN WHITEFRIARS INC.
                 
By:
     
Name:
 
Title:

 
Second Amendment – 2nd Lien Term Loan Agreement
Signature Page - 7
 

--------------------------------------------------------------------------------


 
LENDERS:
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
                     
By:
       
Name:
 
Title:
                     
PRUCO LIFE INSURANCE COMPANY
                     
By:
       
Name:
 
Title:
                     
AMERICAN SKANDIA LIFE ASSURANCE CORPORATION
                      By: 
Prudential Investment Management, Inc.,
     
as investment manager
                         
By:
       
Name:
     
Title:
                       
GATEWAY RECOVERY TRUST
                     
By:
       
Name:
 
Title:

 
Second Amendment – 2nd Lien Term Loan Agreement
Signature Page - 8
 
 

--------------------------------------------------------------------------------